DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 13 September 2022 has been entered.
Terminal Disclaimer
The terminal disclaimer filed on 13 September 2022 disclaiming the terminal portion of any patent granted on this application which would extend beyond the expiration date of any patents resulting from Application No. 16/613688 has been reviewed and is accepted.  The terminal disclaimer has been recorded.
Specification
The specification is objected to as failing to provide proper antecedent basis for the claimed subject matter.  See 37 CFR 1.75(d)(1) and MPEP § 608.01(o).  Correction of the following is required:
	“transport unit” (Claim 45)
	“ambient environment control unit” (Claim 46)
Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

The following is a quotation of 35 U.S.C. 112(d):
(d) REFERENCE IN DEPENDENT FORMS.—Subject to subsection (e), a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.

The following is a quotation of pre-AIA  35 U.S.C. 112, fourth paragraph:
Subject to the following paragraph [i.e., the fifth paragraph of pre-AIA  35 U.S.C. 112], a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.

Claim 46 is rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention. Claim 46 recites “an ambient environment control unit comprising a heater and a dehumidifier.” The specification as originally filed describes a device capable of setting conditions, such as temperature and/ or humidity, for example to increase temperature or to reduce humidity (Specification, page 8, third paragraph). While the description teaches functions, it does not describe nor imply any structure, such as a heater or a dehumidifier. For example, hot air from outside a casing can heat and dehumidify air inside a casing, but should not by itself be considered either a heater or a dehumidifier, and the specification does not clearly describe or associate any structure with the claimed functions.
Claims 30-33, 36, and 45-46 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claims 30-31 recite the limitation “wherein the blower is . . . .” The limitation is indefinite, because Claims 30-31 do not clearly require a blower. Claim 26 does not absolutely require a blower, which is only one of three options (blower, brush, or coater), and Claims 30-31 do not positively recite that the blower of Claim 26 is required, but merely further describes a configuration of the optional blower. However, for the sake of compact prosecution, Examiner treats the limitation as required.
Claims 32-33 recite the limitation “wherein the brush is . . . .” The limitation is indefinite, because Claim 30 does not clearly require a brush. Claim 26 does not absolutely require a brush, which is only one of three options, and Claims 32-33 do not positively recite that the brush of Claim 26 is required, but merely further describes a configuration of the optional brush. However, for the sake of compact prosecution, Examiner treats the limitation as required.
Claim 36 depends from a cancelled claim. Claim 36 is indefinite, because it is not clear what limitations are required. The claim is not susceptible of meaningful examination.
Claim 45 recites the limitation “a plurality of the components selected from the group consisting of a tape applicator comprising rollers, a cleaner comprising a blower or a brush, a blower, a brush, a coater comprising a nozzle, a roll, or a roller . . .”, etc.. The limitation is indefinite, because Claim 26 already requires a plurality of devices, including both rollers (e.g. for a tape applicator, which was deleted from Claim 1 by amendment) AND AlSO EITHER (a) a blower or a brush OR (b) at least one material coater comprising a nozzle, a roll, or a roller, OR both (a) and (b) making it unclear whether Claim 45 requires components other than those already required in Claim 26. Examiner considers the plurality of components in Claim 45 to include the plurality of components in Claim 26.
Claim 46 is rejected as depending from rejected Claim 45.
Claim 36 is rejected under 35 U.S.C. 112(d) or pre-AIA  35 U.S.C. 112, 4th paragraph, as being of improper dependent form for failing to further limit the subject matter of the claim upon which it depends, or for failing to include all the limitations of the claim upon which it depends.  Claim 36 depends from a deleted claim 34 and cannot be meaningfully examined, since its limitations cannot be determined.  Applicant may cancel the claim(s), amend the claim(s) to place the claim(s) in proper dependent form, rewrite the claim(s) in independent form, or present a sufficient showing that the dependent claim(s) complies with the statutory requirements.
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 26, 29, 32, 42-44 is/are rejected under 35 U.S.C. 103 as being unpatentable over Robell (US 8,915,280) in view of Johnson et al. (US 5,698,066).
Regarding Claim 26, Robell (US’280) teach a device for preparing a bar-shaped workpiece of lumber and applying an adhesive tape, comprising rollers 82, 86, 76, 34, 38, and others, arranged to be capable of applying an adhesive tape (e.g. release liner) to an adhesive-bonding face of a workpiece (Figs. 1-3, 5-7, 9; Abstract; col. 6, lines 37-38; col. 10, lines 26-38; col. 9, lines 12-22 and 35-48), a brush 64 upstream of the rollers (Figs. 3, 5, 6, 9), and at least one material coater comprising a nozzle (i.e. glue head extruder, Figs. 1-2; Abstract; col. 4, lines 10-15). The rollers are configured to apply (i.e. capable of applying) the adhesive tape such that it is arranged for adhesively bonding the workpiece to an element to be adhesively bonded, wherein the workpiece is a strip for a window or door frame (not a limitation of the claimed device), wherein the adhesive tape is a double-sided adhesive tape having two mutually opposite adhesive sides (not a limitation of the claimed device, which is capable of performing the intended use), which by way of one adhesive side is capable of being adhesively bonded to the adhesive-bonding face of the workpiece (intended use not a limitation of the claimed device), wherein the other adhesive side is arranged to be available for adhesively bonding the element to be adhesively bonded (intended use not a limitation of the claimed device). 
US’280 fails to teach “modular configuration.” Johnson et al. (US’066) teach an analogous device for applying a band onto a mandrel (Abstract) and suggest that various components (including a roller and cutter) be provided as modules to make them readily removable and replaceable for servicing (col. 3, lines 62-67). It would have been obvious to a person of ordinary skill in the art at the time of invention to modify the device of US’280 by making sub-units that are independently removable or exchangeable for performing process sub-steps modular, because US’066 suggests that providing components as modules permits them to be readily removed and replaced as needed.
Regarding Claim 29, US’280 teaches a router capable of removing a surface or a surface coating of a workpiece in one or more specific surface regions only to clear surface regions to be adhesively bonded or coated or an adhesive-bonding face (intended use not given patentable weight).
Regarding Claim 32, the brush 64 is capable of cleaning the workpiece by brushing the surface of the workpiece at a relative speed between the brush and the workpiece (col. 8, lines 23-26).
Regarding Claim 42, US’280 teaches a saw (i.e. cross-cutter) and a liner cutter 62 (i.e. cross-cutter), each capable of cutting an adhesive tape (intended use not given patentable weight) at pre-determined points (col. 3, lines 46-52; col. 8, line 5 and 44-63).
Regarding Claim 43, the cross-cutter is capable of cutting the adhesive tape to a predetermined length at the end of a workpiece (Fig. 7; col. 5, lines 48-50; col. 3, lines 46-52; col. 8, line 5 and 44-63).
Regarding Claim 44, US’280 further teaches a positioning unit comprising a roller(s) 76, 26, 28, 82, 86, 38, 34 capable of aligning or placing adhesive tape on a workpiece (Figs. 3, 6, 9; col. 6, lines 37-38; col. 9, lines 12-16; col. 8, lines 10-16; col. 9, lines 12-22 and 35-48).
Claims 30-31 and 38-39 is/are rejected under 35 U.S.C. 103 as being unpatentable over Robell (US 8,915,280) in view of Johnson et al. (US 5,698,066) as applied to Claim 26 above, and further in view of Janssens (US 4,409,060).
Regarding Claims 30-31, the combination of US’280 in view of US’066 fails to teach a blower. Janssens (US’060) is analogous art, teaching a device for applying a tape including roller 2, capable of applying a double-sided adhesive tape to an adhesive-bonding face of a board (col. 1, lines 5-13) and a blower 22 upstream of roller 2, capable of generating a gas or air flow with a temperature adjusted by a heater (since the air is heated) directed onto the adhesive-bonding face of the workpiece (col. 1, lines 14-22 and 56-63). US’060 additionally teaches a number of sub-units for carrying out process sub-steps (Abstract; Figs. 1-2; col. 1, lines 14-22; col. 2, lines 35-47).  US’060 also teaches a cross-cut unit (knife blade 13) capable of cutting (“cross-cutting”) the tape at the end of the workpiece (Fig. 2; col. 2, lines 61-63). It would have been obvious to a person of ordinary skill in the art at the time of invention to modify the device of the combination of US’280 in view of US’066 with a blower upstream of the application rollers, because US’060 suggests a blower upstream of an application roller to blow heated gas onto a surface of a tape before pressing the heated tape onto a surface to which it is to be adhered. 
Regarding Claims 38-39, US’280 teaches conveyer chain, including rollers 12 at both the feed and at the out-feed and a guide rail 84 (Figs. 9, 12; col. 9, lines 12-15; col. 10, lines 49-51; col. 11, lines 1-14 and 20-23). US’280 fails to teach a fence. US’060 teaches a workpiece guide (upright member 38, which is a kind of fence) for guiding and/ or aligning the workpiece (Fig. 1; col. 4, lines 67 through col. 5, line 2). It would have been obvious to a person of ordinary skill in the art at the time of invention to modify the device of the combination of US’280 in view of US’066 with a fence, because US’060 suggests a fence so that the workpiece is capable of being transported along the device for guiding and/ or aligning the workpiece in order to guide and align it during transportation.
Claim 33 is/are rejected under 35 U.S.C. 103 as being unpatentable over Robell (US 8,915,280) in view of Johnson et al. (US 5,698,066) as applied to Claim 32 above, and further in view of Chevalier et al. (US 2006/0049065).
Regarding Claim 33, US’280 teaches a brush with translatory relative motion (“sweep”) in relation to a workpiece (col. 8, lines 23-26)). US’280 fails to teach that the brush is capable of itself rotating (“rotatably mounted”) or translating (i.e. “translatory mounted”). Chevalier et al. (US’065) teach an analogous application device, including a device for applying a tape and also adhesive other than tape to a workpiece (applicable to wood [0028, 0037, 0348, 0354]), including application rollers for tape and nozzle for adhesive (Figs. 1,4,22,36; [0218,0220, 0221, 0515-0516,0569]). In addition, US’065 teaches a brush that rotates to clean the workpiece [0467, 0470]. It would have been obvious to a person of ordinary skill in the art at the time of invention to modify the device of the combination of US’280 in view of US’066 by providing a brush which rotates relative to the workpiece in order to clean any particles on the surface of the workpiece during a process of using the device, because US’065 suggests a rotatably mounted brush to clean a workpiece to which tape and adhesive is being applied.
Claim 45-46 is/are rejected under 35 U.S.C. 103 as being unpatentable over Robell (US 8,915,280) in view of Johnson et al. (US 5,698,066) as applied to Claim 26 above, and further in view of Duewel (US 4,222,812).
Regarding Claims 45-46, the combination of US’280 in view of US’066 fails to suggest a device for controlling ambient conditions within the casing. Duewel (US’812) teach a device for applying banding to the edges of a panel and suggest the device include a casing (heating chamber 43) into which hot air is fed with a device (any of air heater 42, tubular member 47, blower 41, inlet 44, valve plate 45, handle 46, or heating element 49)  for controlling ambient conditions within the casing where it may selectively be directed into contact with a surface of a web of banding material containing adhesive (tape) or away to heat an adhesive on a tape before pressing the tape onto the edge of a panel (Figs. 1, 3; col. 4, lines 30-52; col. 1, lines 51-55; col. 52-55). To the extent that hot air can function in an intended use to reduce humidity, US’812 also teaches a dehumidifier, and Applicant’s specification describes only a function of reducing humidity, not a dehumidifier. It would have been obvious to a person of ordinary skill in the art at the time of invention to modify the device of the combination of US’280 in view of US’066 by enclosing a plurality of modules within a casing and providing a heater and a dehumidifier for controlling ambient conditions within a casing, because US’812 suggests various devices (including an air heater 42, blower 41, and/ or heating element 49) capable of heating air and reducing humidity within a casing so that adhesive on a tape may be heated for controlled application of the tape to a panel. 
Claim 47 is/are rejected under 35 U.S.C. 103 as being unpatentable over Rebman et al. (US 2014/0144090) in view of Robell (US 8,915,280) and Johnson et al. (US 5,698,066).
Regarding Claim 47, Rebman et al. (US’090) teach a method for applying a tape to an adhesive-bonding face of a workpiece, the method comprising applying an adhesive tape to a workpiece (e.g. retainer strips 750) and joining the workpiece and an element (e.g. window frame 14) to be adhesively bonded using the adhesive tape [0062]. US’090 fails to teach a step of providing an application unit or applying an adhesive tape to a workpiece using an application unit. US’280 teach a device for preparing a bar-shaped workpiece of lumber and applying an adhesive tape, comprising rollers 82, 86, 76, 34, 38, and others, arranged to be capable of applying an adhesive tape (e.g. release liner) to an adhesive-bonding face of a workpiece (Figs. 1-3, 5-7, 9; Abstract; col. 6, lines 37-38; col. 10, lines 26-38; col. 9, lines 12-22 and 35-48), a brush 64 upstream of the rollers (Figs. 3, 5, 6, 9), and at least one material coater comprising a nozzle (i.e. glue head extruder, Figs. 1-2; Abstract; col. 4, lines 10-15). The rollers are configured to apply (i.e. capable of applying) the adhesive tape such that it is arranged for adhesively bonding the workpiece to an element to be adhesively bonded, wherein the workpiece is a strip for a window or door frame (not a limitation of the claimed device), wherein the adhesive tape is a double-sided adhesive tape having two mutually opposite adhesive sides (not a limitation of the claimed device, which is capable of performing the intended use), which by way of one adhesive side is capable of being adhesively bonded to the adhesive-bonding face of the workpiece (intended use not a limitation of the claimed device), wherein the other adhesive side is arranged to be available for adhesively bonding the element to be adhesively bonded (intended use not a limitation of the claimed device). It would have been obvious to a person of ordinary skill in the art at the time of invention to perform the process of US’090 for applying a tape with a device including rollers and either a brush or material coater, or both, because US’280 suggests such a device for applying an analog of a tape.
US’280 fails to teach “modular configuration.” Johnson et al. (US’066) teach an analogous device for applying a band onto a mandrel (Abstract) and suggest that various components (including a roller and cutter) be provided as modules to make them readily removable and replaceable for servicing (col. 3, lines 62-67). It would have been obvious to a person of ordinary skill in the art at the time of invention to perform the method of US’090 with a device of the combination of US’280 in view of US’066 by making sub-units that are independently removable or exchangeable for performing process sub-steps modular, because US’066 suggests that providing components as modules permits them to be readily removed and replaced as needed.
Claims 26, 32-33, and 42-44 is/are rejected under 35 U.S.C. 103 as being unpatentable over Chevalier et al. (US 2006/0049065) in view of Johnson et al. (US 5,698,066).
Regarding Claim 26, Chevalier et al. (US’065) teach a device capable of preparing a bar-shaped workpiece of lumber and applying an adhesive tape, comprising rollers (Figs. 1, 22 at 21, 23, 24, and at 601) capable of applying an adhesive tape to an adhesive bonding face of a workpiece [0218, 0476-0478], a brush 401 upstream of the rollers (see arrow F1) and capable of cleaning at least the adhesive-bonding face of the workpiece [0467-0468], and also at least one material coater comprising a nozzle 4(Figs. 1, 22, 40; [0209, 0219-0220, 0474-0475]). In addition, US’065 teaches a brush that rotates to clean the workpiece [0467, 0470]. The rollers are configured to apply (i.e. capable of applying) the adhesive tape such that it is arranged for adhesively bonding the workpiece to an element to be adhesively bonded, wherein the workpiece is a strip for a window or door frame (not a limitation of the claimed device), wherein the adhesive tape is a double-sided adhesive tape having two mutually opposite adhesive sides (not a limitation of the claimed device, which is capable of performing the intended use), which by way of one adhesive side is capable of being adhesively bonded to the adhesive-bonding face of the workpiece (intended use not a limitation of the claimed device), wherein the other adhesive side is arranged to be available for adhesively bonding the element to be adhesively bonded (intended use not a limitation of the claimed device).
US’065 fails to teach “modular configuration.” Johnson et al. (US’066) teach an analogous device for applying a band onto a mandrel (Abstract) and suggest that various components (including a roller and cutter) be provided as modules to make them readily removable and replaceable for servicing (col. 3, lines 62-67). It would have been obvious to a person of ordinary skill in the art at the time of invention to modify the device of US’065 by making sub-units that are independently removable or exchangeable for performing process sub-steps modular, because US’066 suggests that providing components as modules permits them to be readily removed and replaced as needed.
Regarding Claims 32-33, US’065 teaches that the brush moves relative to the workpiece and is rotatably mounted (Fig. 37; [0511]).
Regarding Claims 42-43, US’065 teaches a cross-cutter 1013 capable of cutting an adhesive coated tape to predetermined length at the end of a workpiece (Fig. 40; [0537]).
Regarding Claim 44, US’065 teaches rollers (e.g. 23 and those at 601) (Fig. 22) capable of aligning adhesive tape on a workpiece.
Claims 30-31 and 38-39 is/are rejected under 35 U.S.C. 103 as being unpatentable over Chevalier et al. (US 2006/0049065) in view of Johnson et al. (US 5,698,066) as applied to Claim 26 above, and further in view of Janssens (US 4,409,060).
Regarding Claims 30-31, the combination of US’065 in view of US’066 fails to teach a blower. Janssens (US’060) is analogous art, teaching a device for applying a tape including roller 2, capable of applying a double-sided adhesive tape to an adhesive-bonding face of a board (col. 1, lines 5-13) and a blower 22 upstream of roller 2, capable of generating a gas or air flow with a temperature adjusted by a heater (since the air is heated) directed onto the adhesive-bonding face of the workpiece (col. 1, lines 14-22 and 56-63). US’060 additionally teaches a number of sub-units for carrying out process sub-steps (Abstract; Figs. 1-2; col. 1, lines 14-22; col. 2, lines 35-47).  US’060 also teaches a cross-cut unit (knife blade 13) capable of cutting (“cross-cutting”) the tape at the end of the workpiece (Fig. 2; col. 2, lines 61-63). It would have been obvious to a person of ordinary skill in the art at the time of invention to modify the device of the combination of US’065 in view of US’066 with a blower upstream of the application rollers, because US’060 suggests a blower upstream of an application roller to blow heated gas onto a surface of a tape before pressing the heated tape onto a surface to which it is to be adhered. 
Regarding Claims 38-39, US’065 teaches a conveyor belt, including rollers (e.g. pulleys) [0501-0502]. US’065 fails to teach a fence. US’060 teaches a workpiece guide (upright member 38, which is a kind of fence) for guiding and/ or aligning the workpiece (Fig. 1; col. 4, lines 67 through col. 5, line 2). It would have been obvious to a person of ordinary skill in the art at the time of invention to modify the device of the combination of US’065 in view of US’066 with a fence, because US’060 suggests a fence so that the workpiece is capable of being transported along the device for guiding and/ or aligning the workpiece in order to guide and align it during transportation.
Claim 45-46 is/are rejected under 35 U.S.C. 103 as being unpatentable over Chevalier et al. (US 2006/0049065) in view of Johnson et al. (US 5,698,066) as applied to Claim 26 above, and further in view of Duewel (US 4,222,812).
Regarding Claims 45-46, the combination of US’065 in view of US’066 fails to suggest a device for controlling ambient conditions within the casing. Duewel (US’812) teach a device for applying banding to the edges of a panel and suggest the device include a casing (heating chamber 43) into which hot air is fed with a device (any of air heater 42, tubular member 47, blower 41, inlet 44, valve plate 45, handle 46, or heating element 49)  for controlling ambient conditions within the casing where it may selectively be directed into contact with a surface of a web of banding material containing adhesive (tape) or away to heat an adhesive on a tape before pressing the tape onto the edge of a panel (Figs. 1, 3; col. 4, lines 30-52; col. 1, lines 51-55; col. 52-55). To the extent that hot air can function in an intended use to reduce humidity, US’812 also teaches a dehumidifier, and Applicant’s specification describes only a function of reducing humidity, not a dehumidifier. It would have been obvious to a person of ordinary skill in the art at the time of invention to modify the device of the combination of US’065 in view of US’066 by enclosing a plurality of modules within a casing and providing a heater and a dehumidifier for controlling ambient conditions within a casing, because US’812 suggests various devices (including an air heater 42, blower 41, and/ or heating element 49) capable of heating air and reducing humidity within a casing so that adhesive on a tape may be heated for controlled application of the tape to a panel. 
Claim 47 is/are rejected under 35 U.S.C. 103 as being unpatentable over Rebman et al. (US 2014/0144090) in view of Chevalier et al. (US 2006/0049065) and Johnson et al. (US 5,698,066).
Regarding Claim 47, Rebman et al. (US’090) teach a method for applying a tape to an adhesive-bonding face of a workpiece, the method comprising applying an adhesive tape to a workpiece (e.g. retainer strips 750) and joining the workpiece and an element (e.g. window frame 14) to be adhesively bonded using the adhesive tape [0062]. US’090 fails to teach a step of providing an application unit or applying an adhesive tape to a workpiece using an application unit. Chevalier et al. (US’065) teach a device capable of preparing a bar-shaped workpiece of lumber and applying an adhesive tape, comprising rollers (Figs. 1, 22 at 21, 23, 24, and at 601) capable of applying an adhesive tape to an adhesive bonding face of a workpiece [0218, 0476-0478], a brush 401 upstream of the rollers (see arrow F1) and capable of cleaning at least the adhesive-bonding face of the workpiece [0467-0468], and also at least one material coater comprising a nozzle 4(Figs. 1, 22, 40; [0209, 0219-0220, 0474-0475]). In addition, US’065 teaches a brush that rotates to clean the workpiece [0467, 0470]. The rollers are configured to apply (i.e. capable of applying) the adhesive tape such that it is arranged for adhesively bonding the workpiece to an element to be adhesively bonded, wherein the workpiece is a strip for a window or door frame (not a limitation of the claimed device), wherein the adhesive tape is a double-sided adhesive tape having two mutually opposite adhesive sides (not a limitation of the claimed device, which is capable of performing the intended use), which by way of one adhesive side is capable of being adhesively bonded to the adhesive-bonding face of the workpiece (intended use not a limitation of the claimed device), wherein the other adhesive side is arranged to be available for adhesively bonding the element to be adhesively bonded (intended use not a limitation of the claimed device). It would have been obvious to a person of ordinary skill in the art at the time of invention to perform the process of US’090 for applying a tape with a device including rollers and either a brush or material coater, or both, because US’065 suggests such a device for applying an analog of a tape.
US’065 fails to teach “modular configuration.” Johnson et al. (US’066) teach an analogous device for applying a band onto a mandrel (Abstract) and suggest that various components (including a roller and cutter) be provided as modules to make them readily removable and replaceable for servicing (col. 3, lines 62-67). It would have been obvious to a person of ordinary skill in the art at the time of invention to modify the device of US’065 by making sub-units that are independently removable or exchangeable for performing process sub-steps modular, because US’066 suggests that providing components as modules permits them to be readily removed and replaced as needed.
Response to Arguments
Applicant’s claim amendment, filed 13 September 2022, with respect to the rejections of Claims 26-29, 34-35, 37-44, and 47 under 35 USC 112(b) for indefiniteness have been fully considered and are persuasive.  The rejections of Claims 26-29, 34-35, 37-44, and 47 under 35 USC 112(b) for indefiniteness has been withdrawn. 
Applicant's arguments filed 13 September 2022 with respect to the objection to the specification have been fully considered but they are not persuasive. While some issues have been resolved by amendment, the specification still lacks antecedent basis for the limitations “transport unit” (Claim 45) and “ambient environment control unit” (Claim 46).
Applicant’s terminal disclaimer overcomes the rejection for obviousness-type double patenting. The double patenting rejection has been withdrawn. 
The rejections of Claims 30-33, 36, and 45-46 under 35 USC 112(b) for indefiniteness are maintained, because the claim amendments filed 13 September 2022 raise additional issues under this paragraph.
Applicant's arguments filed 13 September 2022 with respect to the rejections of Claims 26, 29-33, 36, 38-39, and 42-47 under 35 USC 103 have been fully considered but they are not persuasive. 
Regarding Applicant’s arguments concerning the rejection of Claims 26, 29-33, 36, 38-39, and 42-47 under 35 USC 103 over Jansen and other references, while Janssen remains relevant art, claim amendment necessitate rejections under 35 USC 103 over art that is closer to the amended claims, including Robell (US 8,915,280) and Chevalier et al. (US 2006/0049065) as primary references.
To the extent that Applicant argues that edge bending (sic) in Johnson (US’066) is not comparable to application of tape in Janssen (Remarks, p. 10), Johnson (US’066) is pertinent to Applicant’s problem of providing interchangeable component parts to an apparatus which produces tape, including a cutter and rollers.   
Conclusion
No claim is allowed.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ALEXANDER M WEDDLE whose telephone number is (571)270-5346. The examiner can normally be reached 9:30-6:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Michael B Cleveland can be reached on 571-272-1418. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

ALEXANDER MARION WEDDLE
Examiner
Art Unit 1712



/ALEXANDER M WEDDLE/Primary Examiner, Art Unit 1712